DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 depends from itself, for the remainder of this action the Examiner is viewing that claim 18 depends from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13, and 18-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PGPUB 2015/012032 A1 to Dunn et al. (“Dunn”).
As to claim 1, Dunn teaches a non-spill drinking valve system comprising: a generally circular collar (collar 20) including a flange (second radial ledge 37) 
As to claim 2, Dunn teaches the non-spill drinking valve system according to claim 1, wherein the first lip comprises one or more flow holes (fluid passages 34a).
As to claim 3, Dunn teaches the non-spill drinking valve system according to claim 2, wherein, when pressure is applied to the flexible valve member, the first lip is caused to disengage with the lower face of the flange, thereby allowing fluid to flow through the one or more flow holes (Dunn, pg. 5, ¶ 0078).
As to claim 4, Dunn teaches the non-spill drinking valve system according to claim 2, wherein the first lip comprises a first portion (space between the rim of the container and the hole 54) and a second portion (lower wall 53), wherein the first and second portions are spaced apart by the or each flow hole (Fig. 18).

As to claim 9, Dunn teaches the non-spill drinking valve system according to claim 2, wherein the flow holes are spaced entirely around the first lip (Fig. 12).
As to claim 10, Dunn teaches the non-spill drinking valve system according to claim 9, wherein the flow holes are spaced equidistant with respect to one another (Fig. 12).
As to claim 11, Dunn teaches the non-spill drinking valve system according to claim 1, further comprising a void (reservoir cavity 35) between an upper face of the flange and a lower face of the second lip (Fig. 18).
As to claim 12, Dunn teaches the non-spill drinking valve system according to claim 1, wherein an upper face of the flange includes a series of grooves (gaps 39) spaced apart entirely around the flange (Fig. 11).
As to claim 13, Dunn teaches the non-spill drinking valve system according to claim 12, wherein the upper face of the flange includes a series of ribs (protrusions 38) formed between each groove (Fig. 11).
As to claim 18, Dunn teaches the non-spill drinking valve system according to claim 18, wherein the flexible valve member includes an annular ring (resilient sealing ring 11) which frictionally engages within the aperture (Fig. 17) to provide a liquid seal (Dunn, pg. 2, ¶ 0048).

As to claim 20, Dunn teaches the non-spill drinking cup system according to claim 19, wherein cup base and collar are secured (Fig. 17) by screw thread (female threads 16), a push-fit or a clip-fit.
As to claim 21, Dunn teaches the non-spill drinking cup system according to claim 19, wherein the flexible valve member is frictionally engaged between the collar and the cup base (Fig. 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of U.S. Patent No. 8,453,870 B2 to (“Berg”).


    PNG
    media_image1.png
    455
    647
    media_image1.png
    Greyscale

As to claim 14, Dunn teaches the non-spill drinking valve system according to claim 1, but does not teach wherein the collar comprises: an upper wall forming the flange; a lower truncated conical wall; and wherein the lower truncated conical wall includes one or more flow holes, and includes the aperture located centrally therein.
Berg teaches the collar (valve element 4) comprises: an upper wall (Fig. 4) forming the flange (covers 26); a lower truncated conical wall (splash guard 20); and wherein the lower truncated conical wall includes one or more flow holes (openings 22), and includes the aperture (opening 24) located centrally therein.

As to claim 15, Dunn modified by Berg teaches the non-spill drinking valve system according to claim 14, wherein the upper wall includes a series of grooves (grooves, Berg annotated Fig. 3) spaced apart entirely around the upper wall (Berg annotated Fig. 3), as taught by Berg.
As to claim 16, Dunn modified by Berg teaches the non-spill drinking valve system according to claim 15, wherein the upper wall includes a series of ribs (ribs, Berg annotated Fig. 3) formed between each groove (Berg annotated Fig. 3), as taught by Berg.
As to claim 17, Dunn modified by Berg teaches the non-spill drinking valve system according to claim 14, wherein the collar includes a sealing lug (resilient sealing ring 11) which engages with an inner wall of a cup base (Fig. 11) to provide a liquid seal (Dunn, pg. 2, ¶ 0048).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/M.L.P/Examiner, Art Unit 3733                          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733